PER CURIAM.
Most of the questions raised on this appeal are the same as those decided in Gray v. U. S., 113 Fed. 213, the opinion in which is handed down herewith. Defendants contend that they are not liable as consignees, that they were merely forwarding agents and brokers, and that the consignee to whom the government must look for regular or additional duties is the “ultimate consignee” only.
The first section of the customs administrative act reads as follows :
“Thai all merchandise imported into the United States shall, for the purpose of this act, bo deemed and hold to bo the property of the person to *218whom the merchandise may be consigned; but the holder of any bill of lading consigned to order and indorsed by the consignor shall be deemed the consignee thereof,” etc.
The government is not called upon to hunt up any ultimate consignee, when there is a primary consignee to whom the goods are sent, and who himself presents the invoice, makes the entry, receives the bill of lading, and gets the goods; thus being himself their “importer.” Knox v. Devens, 5 Mason, 482, Fed. Cas. No. 7,905. In U. S. v. Bevan, Crabbe, 324, Fed. Cas. No. 14,588, referred to in defendants’ brief, apparently there had been no consignment to the persons sued.
The judgment of the district court is affirmed.